Case 1:19-cv-01707-AJN Document 47 Filed 10/22/19 Page 1 of 2

Frilot L.L.C.
F | | } | 1100 Poydras Street, Suite 3700
LLG New Orleans, Louisiana 70163
KES. AY II y Phone: 504.599.8000
eT TSERENS onl ee Facsimile: 504.599.8100
www. frilot.com
Leslie W. Ehret
Partner
504.599.8203 Direct Dial

504.599.8263 Fax
lehret@frilot.com

Renee G. Culotta
Partner
504.599.8085 Direct Dial

. 504.599.8267 Fax
October 22, 2019 rculotta@frilot.com

VIA ECF

The Honorable Alison J. Nathan
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, New York 10007

Re: Martin, et al v. TIAA Bank, FSB, f/k/a Everbank Financial Corp.
Southern District of New York
Docket No.: 19-cv-01707(AJN)(BCM)

Dear Judge Nathan:

Pursuant to this Court’s Individual Practices Rule 3(H), “Failure of the Court to Schedule
Argument or Decide Motion,” Defendant TIAA, FSB d/b/a TIAA Bank, alerts the Court that its
Motion to Compel Arbitration and Stay Proceedings (Rec. Doc. 40) was fully briefed as of July
24, 2019, and has been pending for ninety days.

Respectively submitted,

 
Case 1:19-cv-01707-AJN Document 47

FRILOT uc

ATTORNEYS AT LAW

cc: VIA ECF AND ELECTRONIC MAIL
Attorneys for Plaintiffs:

Carey Jane Skarabnik (SNDY 488526)
Meredith Malatino, LLC

411 Hackensack Avenue, Suite 407
Hackensack, NJ 07601

Phone: (2-10) 518-1914
cmeredith(@meredithmalatinolaw.com

Justin L. Swidler, Esq.

Swart Swidler, LLC

1101 Kings Highway N, Ste. 402
Cherry Hill, NJ 08034

Telephone (856) 685-7420

Email: jswidler(@swartz-legal.com

Robert D. Soloff, Esq.
Robert D. Soloff, P.A.
7805 SW 7" Court
Plantation, Florida 33324
Telephone: (954) 472-0002

Email: robert@solofflaw.com

Marc A. Silverman, Esq.

Frank Weinberg Black, P.A.
7805 SW 7" Court

Plantation, Florida 33324
Telephone: (954) 474-8000
Email: msilverman(@fwblaw.net

Local Counsel for Defendant:

Barbara A. Sheehan (BS7497)
Nicoletti Horning & Sweeney

Wall Street Plaza

88 Pine Street, 7" Floor

New York, New York 10005-1801
Telephone: (212) 220-3830

Email: bshechan@nicolettihornig.com

Filed 10/22/19 Page 2 of 2
